United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pensacola, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1725
Issued: December 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2015 appellant filed a timely appeal from a February 24, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained
carpal tunnel syndrome of the left hand causally related to factors of his federal employment.
FACTUAL HISTORY
On January 12, 2015 appellant, then a 54-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed left-sided carpal tunnel syndrome as a
result of his daily duty of casing mail.
1

5 U.S.C. § 8101 et seq.

In an undated narrative statement, received by OWCP on January 13, 2015, appellant
noted that he felt numbness in his hand in the morning at work, while holding mail for 1 to 1.5
hours daily. He stated that he had scheduled an appointment with his physician and that he was
scheduled for diagnostic testing.
On December 15, 2014 Dr. George Dmytrenko, Board-certified in neurology, diagnosed
appellant with left-sided carpal tunnel syndrome. He noted that this condition bothered appellant
mostly at night, but occasionally at work.
By letter dated January 15, 2015, OWCP advised appellant of the evidence needed to
establish his claim. It requested that he submit additional medical evidence to substantiate that
the diagnosis provided was caused or aggravated by factors of his federal employment. OWCP
also requested in a letter of the same date that the employing establishment provide information
about appellant’s working conditions.
In a report dated December 22, 2014, Dr. Dmytrenko interpreted the results of an
electrodiagnostic test. He stated that the electrophysiologic data indicated severe left carpal
tunnel syndrome with ongoing denervation. Dr. Dmytrenko also noted that the right hand was
mildly involved.
By letter dated January 15, 2015, Dr. Dmytrenko stated that appellant had been diagnosed
with carpal tunnel syndrome and that “[h]is work situation may have contributed to the
problem.”
By decision dated February 24, 2015, OWCP denied appellant’s claim for compensation.
It found that, although he was a federal civilian employee who had filed a timely claim, the
medical evidence of record did not establish that his condition was caused or aggravated by his
accepted factors of federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

2

or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 An award of
compensation may not be based on appellant’s singular belief of causal relationship. Neither the
mere fact that a disease or condition manifests itself during a period of employment nor the
belief that the disease or condition was caused or aggravated by employment factors or incidents
is sufficient to establish a causal relationship.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS
OWCP accepted that appellant was a federal civilian employee who filed a timely claim,
that the employment factors occurred as alleged, that a medical condition had been diagnosed,
and that he was within the performance of duty. However, it denied his claim, finding that he
had not submitted sufficient medical evidence to establish that his carpal tunnel syndrome was
caused or aggravated by factors of his federal employment. The Board finds that appellant has
not met his burden of proof to establish that his condition is causally related to duties of his
federal employment.
In a brief letter dated January 15, 2015, Dr. Dmytrenko stated that appellant had been
diagnosed with carpal tunnel syndrome and that “[h]is work situation may have contributed to
the problem.” This letter, which is the only piece of medical evidence offering an opinion on the
4

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

5

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

7

Leslie C. Moore, 52 ECAB 132, 134 (2000).

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

causal relationship between appellant’s condition and factors of his federal employment, was not
sufficiently rationalized to meet appellant’s burden of proof. The opinion of a physician
supporting causal relationship must be one of reasonable medical certainty that the condition for
which compensation is claimed is causally related to his federal employment, and such
relationship must be supported with affirmative evidence, explained by medical rationale, and be
based upon a complete and accurate medical and factual background of the claimant.9 It is
appellant’s burden to establish that his claimed carpal tunnel syndrome is causally related to
factors of his federal employment. Dr. Dmytrenko did not state his opinion in terms of
reasonable medical certainty.
Rather, his opinion was equivocal and speculative.
Dr. Dmytrenko stated that appellant’s condition “may” be related to factors of his federal
employment. He did not specify which duties of appellant’s job contributed to the condition, nor
did he provide a rationale as to why such tasks resulted in appellant’s carpal tunnel syndrome
condition. Thus, Dr. Dmytrenko’s January 15, 2015 opinion is of diminished probative value on
the issue of causal relationship.
The remainder of the medical evidence from Dr. Dmytrenko does not contain an opinion
on the causal relationship between appellant’s condition and his federal employment. Medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.10 For these reasons, the Board finds
that Dr. Dmytrenko’s reports are insufficient to establish appellant’s claim for left-sided carpal
tunnel syndrome. Appellant has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained carpal tunnel
syndrome of the left hand causally related to factors of his federal employment.

9

A.D., 58 ECAB 149 (2006).

10

Michael E. Smith, 50 ECAB 313, 316 n.8 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

